 

Exhibit 10.1

 

[image_001.jpg]

 

IMPORTANT: PLEASE READ CAREFULLY BEFORE SIGNING

SIGNIFICANT REPRESENTATIONS ARE CALLED FOR HEREIN

 

 

SUBSCRIPTION AGREEMENT AND LETTER OF INVESTMENT INTENT

 

The undersigned hereby tenders this subscription and applies for the purchase of
the amount of the principal sum of a 2014 Series Secured Promissory Note as
indicated on the signature page herein and the warrants (“the Securities”), of
Cryoport, Inc. (the “Company”), upon the terms and conditions set forth below.

 

Subscription payment is by:

 

_____ A check in the amount of the Note being subscribed payable to either
“Cryoport, Inc.” or “Cryoport Systems, Inc.”       _____ A wire transfer in the
amount of the subscription sent to:

 

 

Comerica Bank   ABA/Routing #: 121137522 Account Number: 1894559580 Account
Name: Cryoport Systems Inc.

 

The undersigned understands that the Company has the right to reject any
subscription for the Securities for any reason and that the Company will cause
to be returned the funds delivered herewith if this subscription is rejected. By
execution below, the undersigned acknowledges that the Company is relying upon
the accuracy and completeness of the representations contained herein in
complying with its obligations under applicable securities laws.

 

1.Subscriber’s Representations. The undersigned acknowledges and represents as
follows:

 

(a)That the undersigned is familiar with the publicly available filings by the
Company with the Securities Exchange Commission and has received, and is
familiar with, the Company’s Term Sheet dated November 26, 2014, which included
the form of the 2014 Series Secured Promissory Note, Warrant, and the Security
Agreement (collectively the “Disclosure Documents”);

 

(b)That the undersigned is in a financial position to hold the Securities for an
indefinite period of time and is able to bear the economic risk and withstand a
complete loss of its investment in the Securities;

 



 

 

 

(c)That the undersigned believes it, either alone or with the assistance of its
professional advisor, has such knowledge and experience in financial and
business matters that it is capable of reading and interpreting the Disclosure
Documents and evaluating the merits and risks of the prospective investment in
the Securities and has the net worth to undertake such risks;

 

(d)That the undersigned has obtained, to the extent it deems necessary,
professional advice with respect to the risks inherent in the investment in the
Securities, and the suitability of the investment in the Securities in light of
its financial condition and investment needs;

 

(e)That the undersigned believes that the investment in the Securities is
suitable for it based upon its investment objectives and financial needs, and
the undersigned has adequate means for providing for its current financial needs
and contingencies and has no need for liquidity of investment with respect to
the Securities;

 

(f)That the undersigned understands that the Administrative Agent under the
Security Agreement may not act in manners the undersigned deems to be necessary
to protect the interests of the undersigned;

 

(g)That the undersigned recognizes that an investment in the Securities involves
a high degree of risk;

 

(h)That the undersigned realizes that (1) the purchase of the Securities is a
long-term investment, (2) the purchaser of the Securities must bear the economic
risk of investment for an indefinite period of time because the Securities and
any such shares issued on exercise of the Warrant issued to the undersigned will
not have been registered under the Securities Act of 1933 and, therefore, cannot
be sold unless they are subsequently registered under said Act or an exemption
from such registration is available and (3) the transferability of the
Securities and such shares is restricted pending effectiveness of such a
registration of qualification for an exemption;

 

(i)That the undersigned has been advised that the offering and issuance of the
Securities will not be registered under the Securities Act of 1933 or the
relevant state securities laws but are being offered and issued pursuant to
exemptions from such laws and that the Company’s reliance upon such exemptions
is predicated in part on the undersigned’s representations as contained herein.
The undersigned represents and warrants that the Securities are being purchased
for the undersigned’s own account and for investment and without the intention
of reselling or redistributing the same, that it has made no agreement with
others regarding any of such Securities and that its financial condition is such
that it is not likely that it will be necessary to dispose of any of the
Securities in the foreseeable future;

 

(j)That the undersigned is a bona fide resident of, and is domiciled in the
state indicated on the signature page below under “Address”, and that the
Securities are being purchased by it in its name solely for its own beneficial
interest and not as nominee for, or on behalf of, or for the beneficial interest
of, or with the intention to transfer to, any other person, trust or
organization; and

 



2

 

 

(k)That the undersigned understands that the representations contained below are
made for the purpose of qualifying it is an “accredited investor” as that term
is defined in Regulation D of the General Rules and Regulations under the
Securities Act of 1933 and for the purpose of inducing a sale of securities to
it. The undersigned hereby represents that the statement or statements
initialled below are true and correct in all respects. The undersigned
understands that a false representation may constitute a violation of law, and
that any person who suffers damage as a result of a false representation may
have a claim against the undersigned for damages.

 

2.Accredited Investor Status.

 

(a)Accredited individual investors must initial either or both of the following
two statements:

 

_____ (1) I certify that I am an accredited investor because I had individual
income (exclusive of any income attributable to my spouse) of more than $200,000
in each of the most recent two years or joint income with my spouse of more than
$300,000 in each of such years and I reasonably expect to have an individual
income in excess of such amounts for the current year.     _____ (2) I certify
that I am an accredited investor because I have an individual net worth, or my
spouse and I have a combined individual net worth, in excess of one million
dollars. For purposes of this questionnaire, “net worth” excludes the equity in
my or our primary residence.

 

(b)Accredited partnerships, corporations or other entities must initial one or
more of the following statements:

 



______ (1) The undersigned hereby certifies that all of the beneficial equity
owners of the undersigned qualify as accredited individual investors under items
(a)1 or (a)2 above. (Subscribers attempting to qualify under this item may be
required to provide additional information beyond the equity owner of the
Subscriber,     ______ (2) The undersigned is a bank or savings and loan
association as defined in Sections 3(a)(2) and 3(a)(5)(A), respectively, of the
Act acting either in its individual or fiduciary capacity.     ______ (3) The
undersigned is an insurance company as defined in Section 2(13) of the Act.    
______ (4) The undersigned is an investment company registered under the
Investment Company Act of 1940 or a business development company as defined in
Section 2(a)(48) of that Act.     ______ (5) This Agreement has been duly
authorized by all necessary action on the part of the undersigned, has been duly
executed by an authorized officer or representative of the undersigned, and is a
legal, valid and binding obligation of the undersigned enforceable in accordance
with its terms.



 



3

 

 

Principal Sum of 2014 Series Secured Promissory Note: $ ______________

 

Manner in which title to the Secured Promissory Note and Warrants are to be held
(please initial one):

 

_____ Individual _____ Joint tenants with Right of Survivorship _____ Community
Property _____ Tenants-in-Common _____ Corporation _____ Trust _____ IRA _____
Qualified Retirement Plans _____ SEP/SIMPLE _____ LLC _____ Partnership ____
Other

 

  IN WITNESS WHEREOF, the undersigned has executed this Subscription Agreement
on this ________ ___, 2014                   Signature   Signature              
 

 

 

* * * * * * * *

 



4

 

 

PLEASE PRINT BELOW THE REGISTRATION

INFORMATION OF EACH SUBSCRIBER

 



SUBSCRIBER (INDIVIDUAL and JOINT)   ENTITY (Please type or print name[s] exactly
as it should appear on the Certificate)   (Please type or print name[s] exactly
as it should appear on the Certificate)             Name(s) Typed or Printed  
Name Typed or Printed             Daytime Phone   Business Phone            
Email Address   Email Address             Address to Which Correspondence Should
be Directed:   Address to Which Correspondence Should be Directed:              
                    Name Person to Contact Social Security Number              
Entity’s Taxpayer Identification Number

 



5

 